Citation Nr: 0403151	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-21 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lymphatic disorder.

2.  Entitlement to service connection for residuals of 
tuberculosis of the lymph node.

3.  Entitlement to service connection for residuals of an 
urethrotomy.

4.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from September 1972 to September 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran was afforded a Board 
video conference hearing in October 2003.

As discussed in the following portion of this decision, the 
issues of entitlement to service connection for residuals of 
tuberculosis of the lymph node and entitlement to service 
connection for a liver disorder are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A scar in the left lower quadrant of the perirectal area 
is related to the veteran's military service.

2.  In a statement received in October 2003 (and confirmed at 
the October 2003 Board hearing) the veteran indicated that he 
desired to withdraw his appeal on the claim of service 
connection for residuals of an urethrotomy.


CONCLUSIONS OF LAW

1.  A residual of a lymphatic disorder (a scar in the left 
lower quadrant of the perirectal area) was incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran has withdrawn his Substantive Appeal 
concerning the claim of entitlement to service connection for 
residuals of an urethrotomy, and that issue is not properly 
before the Board.  38 C.F.R. § 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with the issue on appeal 
at this time without reviewing the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

I.  Residuals of a lymphatic disorder.

A February 2002 VA physician noted that the veteran had a 
scar in the left lower quadrant of the perirectal area.  A 
review of the service medical records reveals that the 
veteran underwent incision and drainage of a perirectal 
abscess.  As such, the Board finds that service connection 
for residuals of a lymphatic disorder (a scar in the left 
lower quadrant of the perirectal area) is warranted.

The February 2002 VA physician noted that the veteran had not 
undergone drainage of the perirectal abscess since 1979, and 
further observed that the veteran had no loss of sphincter 
tone or any other residual disability associated with the 
incision and drainage of a perirectal abscess.  In short, 
service connection for residuals of a lymphatic disorder (a 
scar in the left lower quadrant of the perirectal area) is 
warranted.

II.  Residuals of an urethrotomy.

A Substantive Appeal may be withdrawn before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  In a statement 
received in October 2003 (and confirmed at the October 2003 
Board hearing) the veteran indicated that he desired to 
withdraw his appeal on the claim of service connection for 
residuals of an urethrotomy.  As such, there remain no 
allegations of errors of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal and the issue of 
service connection for residuals of an urethrotomy.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for residuals of a 
lymphatic disorder (a scar in the left lower quadrant of the 
perirectal area) is granted.

Entitlement to service connection for residuals of an 
urethrotomy is dismissed.


REMAND

As for the issue of entitlement to service connection for 
residuals of tuberculosis of the lymph node, the Board notes 
that in an October 2003 letter the veteran's private 
physician essentially suggested that the veteran's "bullous 
disease of the lungs resulting in spontaneous pneumothorax" 
was essentially related to the veteran's military service.  
As for the issue of entitlement to service connection for a 
liver disorder, the Board notes that a February 2002 VA 
examiner essentially noted that the veteran may have had 
hepatitis C during service.  Based on the foregoing, the 
Board finds that the veteran should be afforded the 
appropriate VA examinations for the purpose of addressing the 
veteran's contentions in this case.  38 C.F.R. § 3.159(c)(4).

The Board further notes that as the veteran's private 
physician has indicated that he has treated the veteran since 
1999, records associated with the veteran's private 
physician's treatment should be obtained and associated with 
the claims file.

Accordingly, the case is hereby REMANDED for the following:

1.  All pertinent VA medical records (not 
already in the claims file) documenting 
treatment for the disabilities at issue 
should be associated with the claims 
file.

2.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file medical 
records relating to treatment that the 
veteran has received from the office of 
the veteran's private physician (the 
author of the October 16, 2003 letter 
mentioned previously) B.W.S., M.D.

3.  The veteran should be scheduled for 
the appropriate VA examination to 
ascertain whether the veteran has any 
current residuals of tuberculosis of the 
lymph node, including spontaneous 
pneumothorax.  The examiner should be 
provided the veteran's entire claims file 
for review.

4.  The veteran should be scheduled for 
the appropriate VA examination to 
ascertain the etiology of any liver 
disorder, including hepatitis C, that 
might be present.  In this regard, the 
examiner should be provided the veteran's 
entire claims file for review.  With 
respect to any liver disorder that may be 
present, the physician should offer an 
opinion as to whether it is at least as 
likely as not that any current liver 
disorder is related to the veteran's 
military service, including as being 
secondary to medications used to treat 
the veteran's tuberculosis during 
service.

5.  Following the aforementioned 
development, the issues of entitlement to 
service connection for residuals of 
tuberculosis of the lymph node and 
entitlement to service connection for a 
liver disorder should be reviewed on the 
basis of all the evidence.  If the 
benefits sought are not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



